            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA DUDLEY,                        :
        Plaintiff                     :
                                      :            No. 1:19-cv-1157
           v.                         :
                                      :            (Judge Rambo)
OFFICER TIM BROWN, et al.,            :
         Defendants                   :

                                  ORDER

     AND NOW, on this 26th day of November 2019, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. The Clerk of Court is DIRECTED to note on the docket that Plaintiff’s
        supplement (Doc. No. 7) is an amended complaint, add Warden Brian S.
        Clark and Director of Security Roger Lucas to the docket as Defendants in
        this matter, and note that Defendants Warden Clark and Lucas are
        represented by attorney Stephen B. Edwards of Lavery Law;

     2. Defendants’ partial motion to dismiss (Doc. No. 26) is GRANTED;

     3. Plaintiff’s claims against Defendants Clark, Craig, Hammer, Warden
        Clark, and Lucas are DISMISSED pursuant to 28 U.S.C.
        § 1915(e)(2)(B)(ii);

     4. Plaintiff’s requests for injunctive relief are DISMISSED AS MOOT;

     5. Plaintiff is GRANTED thirty (30) days from the date of this Order to file
        a second amended complaint regarding his claims for damages against
        Defendants. If Plaintiff elects to file a second amended complaint, Plaintiff
        is advised to adhere to the standards set forth in the Federal Rules of Civil
        Procedure and the directives set forth by this Court in its accompanying
        Memorandum. Specifically, the second amended complaint must be
        complete in all respects. It must be a new pleading which stands by itself
        without reference to any previous complaints or any other documents
        already filed. The second amended complaint should set forth Plaintiff’s
   claims in short, concise and plain statements as required by Rule 8 of the
   Federal Rules of Civil Procedure. Each paragraph should be numbered.
   The second amended complaint should specify which actions are alleged
   as to which defendants and sufficiently allege personal involvement of the
   defendant in the acts which Plaintiff claims violated his rights. Mere
   conclusory allegations will not set forth cognizable claims. Importantly,
   should Plaintiff elect to file a second amended complaint, he must re-plead
   every cause of action in the second amended complaint because the second
   amended complaint will supersede all previous complaints. See Knight v.
   Wapinsky, No. 12-cv-2023, 2013 WL 786339, at *3 (M.D. Pa. Mar. 1,
   2013) (stating that an amended complaint supersedes the original
   complaint. Because a second amended complaint supersedes all previous
   complaints, all causes of action alleged in the amended complaint which
   are not alleged in a second amended complaint are waived. Id. (citations
   omitted);

6. The Clerk of Court is DIRECTED to mail Plaintiff a civil rights complaint
   for to use for filing his second amended complaint; and

7. If Plaintiff files a second amended complaint, it will supersede all previous
   complaints as set forth above. If Plaintiff fails to file a second amended
   complaint within thirty (30) days of the date of this Order, the Court will
   proceed on Plaintiff’s claims against Defendants Brown and Rowe and
   direct Defendants Brown and Rowe to respond to Plaintiff’s claims against
   them as set forth in his amended complaint (Doc. No. 7).

                                       s/Sylvia H. Rambo
                                       Sylvia H. Rambo
                                       United States District Judge
